FILED
                            NOT FOR PUBLICATION                            DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                             FOR THE NINTH CIRCUIT



DANIEL JAMES TREBAS,                             No. 09-55594

               Plaintiff - Appellant,            D.C. No. 2:08-cv-04809-FMC-
                                                 PLA
  v.

ROBERT KNAPP; et al.,                            MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                  Florence-Marie Cooper, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Daniel James Trebas appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging violations of his constitutional

rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Huftile

v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir. 2005), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Trebas’s claims concerning

defendants’ conduct in connection with his civil commitment and recommitment

proceedings, because success on those claims would necessarily imply the

invalidity of his commitment. See id. at 1139-40.

      The district court properly dismissed Trebas’s claims of inadequate medical

treatment, because they fail to state a claim under the Due Process Clause of the

Fourteenth Amendment. See Youngberg v. Romeo, 457 U.S. 307, 321-25 (1982).

      Trebas’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         2                                   09-55594